EVERETT, Chief Judge
(concurring in the result):
I
Charged with sodomy against his 5-year-old son and indecent acts against his 3-year-old daughter, Gibson offered to plead guilty to the former charge pursuant to a pretrial agreement. One term of that agreement was that he would “waive any and all evidentiary objections based on the Military Rules of Evidence to any pretrial statements made by my children, ... “
This agreement on its face is quite broad; but Judge Wold, with commendable caution, construed it to embrace only hearsay and confrontation objections. In view of that limiting construction, I doubt that Gibson would have been materially prejudiced even if this provision in the pretrial agreement were invalid. Any pretrial statement by the son that came into evidence before the findings concerned the offense to which appellant had pleaded guilty and as to which he had testified himself during the providence inquiry. The pretrial statements of his daughter concerned matters as to which she testified at trial. Moreover, although introduced as part of the Government’s case-in-chief, these statements ultimately would have been admissible in rebuttal to corroborate his daughter’s testimony in view of defense efforts to impeach her by prior inconsistent statements.
II
In any event, I see nothing wrong with the challenged provision of the pretrial agreement so long as it is construed as it was by the judge in this case.* As the majority opinion recognizes, this Court has given the defense broad leeway to propose provisions of a pretrial agreement. See, e.g., United States v. DeYoung, 29 MJ 78 (CMA 1989); United States v. Zelenski, 24 MJ 1 (CMA 1987); United States v. Jones, 23 MJ 305 (CMA 1987); United States v. Schaffer, 12 MJ 425 (CMA 1982).
I should acknowledge, however, that these cases involved pretrial agreements where the terms of the agreement related only to the charges as to which the accused was pleading guilty. Here, on the other hand, although there was a guilty plea to one charge, the accused was pleading not guilty to another charge; and the pretrial agreement, at least in part, concerns the latter charge.
Nonetheless, I see no problem in upholding such a provision. In United States v. Bertelson, 3 MJ 314 (CMA 1977), we upheld a “confessional stipulation” where-under the accused stipulated to facts sufficient to authorize a finding of guilty as to the charge to which he pleaded not guilty. See also United States v. Mills, 12 MJ 1, 3 (CMA 1981). ROM 705(b), Manual for Courts-Martial, United States, 1984, specifically provides that “[a] pretrial agreement may include: (1) A promise by the accused to plead guilty to, or to enter a confessional stipulation as to one or more charges and specifications ...” (Emphasis added.) If an accused can waive many of his most important safeguards by pleading guilty or entering into a confessional stipulation, I see no reason why he should not be free to enter into a stipulation whereunder he waives his right to have live testimony from some — or even all — of the government witnesses.
Often “we have referred to depositions and stipulations as possible substitutes for live testimony under the circumstances of a particular case.” United States v. Mills, supra at 2-3. Where child witnesses are involved, it may be especially desirable to avoid the trauma of having them appear in court if in some other way the factfinder or sentencing authority can determine accurately what their live testimony would be. In a ease like this, where his own children *384were the alleged victims, the accused himself may have been eager to avoid having the witnesses in court.
In view of the considerable opportunity allowed the defense to bargain for favorable consideration in return for a plea of guilty or a “confessional stipulation,” there is no reason to preclude the defense from seeking concessions from the convening authority in return for a stipulation that will make it easier for the Government to present some of its evidence. Cf. United States v. Mills, supra. RCM 705(c)(1) prohibits terms of pretrial agreements which deprive an “accused of: the right to counsel; the right to due process; the right to challenge the jurisdiction of the court-martial; the right to a speedy trial; the right to complete sentencing proceedings; the complete and effective exercise of posttrial and appellate rights.” The agreement here did not deprive Gibson of his “right to counsel”; and, indeed, the waiver of evidentiary objections was entered with the full advice of counsel and for Gibson’s own tactical advantage. Moreover, I perceive no deprivation of “due process” involved in this waiver of confrontation — although if Judge Wold had not construed the language of the agreement narrowly, perhaps some “due process” concerns might have been presented.
To the extent the pretrial statements of either child were considered by the judge in sentencing appellant, I see no deprivation of “the right to complete sentencing proceedings.” (Emphasis added.) Both children testified during the trial — the daughter as to findings and the son as to sentence. “In many courts, sentencing is done largely on the basis of written evidence— chiefly in the form of a presentence report.” United States v. Mills, 12 MJ at 2. Appellant can hardly complain that the pretrial statements of his children were before the court-martial for sentencing purposes— at least so long as they do not go beyond the bounds set by RCM 1001.
RCM 705(c)(2) states that
subsection (c)(1)(B) of this rule does not prohibit an accused from entering the following additional conditions with an offer to plead guilty: (A) A promise to enter into a stipulation of fact concerning offenses to which a plea of guilty or as to which a confessional stipulation will be entered; ... (E) a promise to waive procedural requirements such as the Article 32 investigation, the right to trial by court-martial composed of members or the right to request trial by military judge alone, or the opportunity to obtain the personal appearance of witnesses at sentencing proceedings.-
This language might be read to mean that such terms or conditions could only be agreed upon if there were “an offer to plead guilty.” In that event, technically this case would fall within the letter of the rule — since there was “an offer to plead guilty” to one of the two charges against appellant; but it would not be within the spirit of the rule if so construed. I do not, however, interpret the authorization of certain terms in connection with “an offer to plead guilty” as disapproval of such terms in a situation where an accused is pleading not guilty or is pleading guilty only as to a lesser-included offense.
In short, I believe that, whether he pleads guilty to all or some of the charges against him, or not guilty across the board, an accused has great leeway in proposing a pretrial agreement and the terms and conditions thereof. Apart from the specific prohibitions of RCM 705(c)(1), the principal limitations on pretrial agreements like those in the present case are that they emanate from the defense, cf. United States v. Zelenski, supra, and that the military judge assure that the accused fully understands what he is agreeing to. Cf. United States v. Bertelson, supra. Here those requirements were met, so I concur in the result.

 Obviously, I would prefer that the agreement be more specific about the objections being waived. For example, does the defense intend to waive objections that might be made under Mil.R.Evid. 404(b) or 403, Manual for Courts-Martial, United States, 1984? Moreover, if the parties have in mind specific pretrial statements, then in order to avoid confusion or surprise at trial, those statements should be specifically designated in the pretrial agreement.